--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

MINERALS LEASE AND AGREEMENT


Gent Claims – Lander County, Nevada


THIS MINERALS LEASE AND AGREEMENT (“Agreement”) is dated and effective this 18th
of February, 2013 (“Effective Date”), by and between Nevada Mine Properties II,
Inc., a Nevada corporation (“Lessor”), and Ranger Gold Corp. (“Lessee”).


RECITALS


A.           Lessor owns unpatented mining claims that comprise the property
described in Schedule A, collectively referred to herein as the “Property.”


B.           Lessor desires to lease to Lessee, and Lessee desires to lease from
Lessor, the right to conduct mineral exploration activities on and in the
Property with the subsequent right to participate in the development of minerals
from the Property subject to the terms and conditions of this Agreement.


THEREFORE, for good and valuable consideration, the receipt of which is hereby
acknowledged, Lessor and Lessee agree as follows:


AGREEMENT


1.           Grant.


(a)           Lessor leases exclusively to Lessee, for a period of twenty (20)
years with the right to renew, the right to prospect, explore and mine for
Minerals, including the right to develop, mine, process, mill, prepare for
market, store, market, sell, and dispose of Minerals, any easement rights across
the property, and the right to erect, construct, maintain or operate buildings,
structures, waste storage, ore impoundments or facilities on or in on and
beneath the Property, and to use, occupy, excavate and disturb so much of the
surface and subsurface of the Property as is reasonably necessary and convenient
in exploring for and mining such Minerals, subject to the terms of this
Agreement.


2.           Term


(a)           The term of this agreement shall commence on the effective date
set forth above and shall continue for a term of twenty (20) years with the
right to renew unless sooner terminated, forfeited or surrendered as provided in
section 9 below. 


3.           Lease


The Lessor hereby grants to the Lessee the sole and exclusive right to lease
(“Lease”) the Property under the terms as follows:
 
 
 
 

--------------------------------------------------------------------------------

 

 
(a)           At signing, the Lessee paying the sum of $5,000 USD to the Lessor
by way of cash and reimburse all holding costs and expenses of location of
mining claims, such expenses to be identified in Schedule “C”;


(b)           Annually, on or before February 15 of each year of the Lease:


(i)  
The Lessee paying $5,000 USD to the Lessor;

(ii)  
Starting on the fifth anniversary of the lease the Lessee will be obligated to
spend a minimum of $50,000 on the project as annual exploration expenditure
requirements.  Any exploration programs undertaken by the Lessee during the
Lease period shall constitute an aggregate and carry forward against any future
expenditure requirements between the Lessor and Lessee.

(iii)  
Following which the Lessee shall have the right to enter into an additional 10
year contract with the Lessor.  The renewal of the contract will be based on
payments and expenditures identified in 3(a) and 3(b)(i) and (ii), and will be
adjusted for inflation from year 2018 onward in accordance with changes in the
BLS index for industrial Commodities (Producer Price Index).  The base index
will be the index for the month that is three months prior to the effective date
of the lease.



All of the above Payments to Lessor are considered advance minimum royalty
payments and will be an offset to production royalty due until the total amount
paid to Lessor has been recouped.


(c)           The doing of any act or the incurrence of any cash payments by
the                                                                                                           Lessee
shall not obligate the Lessee to do any further acts or make any further
payments with the exception of fees and expenses to keep said property in good
standing as per paragraph 7.


(d)           For purposes of this Agreement, “Minerals” shall mean any and all
metals, materials, minerals and mineral rights of whatever kind and nature,
which are included in the Property.  A 3% NSR royalty includes all Mineral
production from the Property. For definition purposes, the NSR royalty includes
any benefit derived from the sale of or beneficial use of material from the
property and is further defined in Schedule B.


4.           Representations and Warranties.


(a)           Lessor represents and warrants that it has not encumbered,
mortgaged or conveyed its interest in the Property, including but not limited to
conveying any royalty interest therein; and it has no knowledge of any pending
litigation or other claims challenging its rights and title to the Property.



 
 

--------------------------------------------------------------------------------

 

(b)           Lessee represents and warrants to Lessor that it is in good
standing under the laws of the jurisdiction in which it is incorporated, and
that it has all the requisite power, right and authority to enter into this
Agreement, to perform its obligations under this Agreement, and to commit to
this Agreement.  The execution and delivery of this Agreement and the
consummation of the obligations, indemnities and payments provided herein have
been duly and validly authorized by all necessary corporate or company action on
the part of each party.


5.           Area of Interest.  For purposes of this Agreement, the Area of
Interest is defined as all lands and minerals within two (2) miles of the area
defined in Schedule A hereto.  Any claims located within the Area of Interest by
the Lessee shall automatically become part of this agreement.  Any claims
located by the Lessor within the Area of Interest will be offered to the
Lessee.  In the event the Lessee accepts the offered claims, lessee shall pay
all associated invoiced costs for staking incurred by the Lessor and the claims
shall automatically become part of this agreement.  If the claims are rejected
by the Lessee, then the proffered claims shall remain distinct and separate from
the agreement while the area of interest identified above is retained.


6.           Construction and Mining Activities.  Subject to the terms of this
section 6, if  Lessee determines that it desires to commence mine construction
activities for the production of Minerals from any part of the Property,
building of access roads to other portions of the property or adjacent
properties, storage of waste materials, tailings or ore products upon the
property or otherwise cause devaluation to the property, Lessee shall use
industry standard industry practices to ensure that any area contemplated for
construction of processing facilities or storage of waste upon the Property has
been substantially tested to determine the lack of ore or sub-ore grade
material, and will be required to secure all permits, obtain insurance and
provide adequate bond with appropriate government agencies to cover any and all
reclamation costs before commencement of any of the aforementioned construction
activities.


7.           Property Maintenance.


(a)           Subject to the additional requirements under Section 11 below, for
so long as this Agreement is in effect, Lessee shall reimburse all payments to
Lessor as are necessary to keep the Lessor’s Property in good standing,
including, but not limited to payment of any government filings, fees or taxes
relating to Lessee’s operations on the Property, and satisfying any federal and
state filing and bonding requirements for maintaining the Property in good
standing for one year of termination.


(b)           Upon making any payment or filing to maintain the Property, Lessor
shall promptly deliver to Lessee a copy of the documents that were filed and
written evidence of any payment that was made along with an invoice for
repayment of same within 20 days of receipt of invoice.  Lessor’s rights under
this Section 9(b) shall not affect Lessor’s right to any other remedy for
Lessee’s failure to reimburse said fees in accordance with this
Agreement.  Lessor shall satisfy all county, state and federal requirements to
maintain the Lessor Property in good standing and deliver to Lessee written
documentation of such satisfaction at least 15 days prior to the legal deadline
(whether required by statute, regulation, contract or otherwise) for satisfying
such requirement.  If Lessee has not received the documentation required under
this Section 9(c) within the prescribed time, Lessee may, but has no obligation
to, satisfy such requirement(s).

 
 

--------------------------------------------------------------------------------

 

8.           Reporting.  Lessee shall provide to Lessor annual reports of all
activities and operations conducted on or in connection within the Lessor
Property Area of Interest pursuant to this Agreement, together with copies of
all factual data generated as a result of those activities or operations
including all digital data, maps, drill logs, assays and any other data bearing
on the mineral potential of the Property.  Those reports shall be provided to
Lessor by March 1 of each calendar year.  Each annual report shall include
details of:  (i) the preceding year’s activities, operations and expenditures
with respect to the Lessor Property Area of Interest; (ii) exploration and ore
reserve data for the previous year; and (iii) a summary of anticipated
activities for the upcoming year.  The annual report required to be delivered by
March 1 of each year shall be accompanied by digital factual data generated
during the previous calendar year, to the extent the data exists in such format
and hard copies of any other factual data bearing relevance to the Property’s
mineral potential.  Reports due pursuant to this Section 8 shall be sent to:


Nevada Mine Properties II, Inc.,
5819 North White Sands Rd.
Reno, NV  89511 USA


Lessor may change such address from time to time by written notice to Lessee.


9.           Termination.


(a)           Subject to the terms of this Section 9, at any time after
completion of thirty thousand dollars ($30,000.00) in Lease fees and payment of
fees for federal and County filing for 2013-2016 in accordance with the schedule
set forth in Section 3 (a) and (b) above, Lessee may terminate this Agreement
upon providing Lessor 60 days advance written notice.  Upon termination, Lessee
will have no further obligations, except for reclamation obligations and
environmental responsibilities that accrued as determined by local, state and
federal entities.


(b)           If Lessee defaults on any of its obligations under this Agreement,
including, but not limited to its obligations under Sections 3, 4, 7, 11 and 12,
Lessor may give Lessee written notice of the default or defaults.  If Lessee has
not begun to cure any such default, other than a default that may be satisfied
by cash payment, within 30 days from the date of delivery of such notice and
completely cured such default within a reasonable time thereafter, Lessor may
terminate this Agreement by written notice to Lessee.  Such termination by
Lessor shall not affect Lessor’s rights to seek any other available remedies.



 
 

--------------------------------------------------------------------------------

 

(c)           In the event that the Lessee declines to enter an offer of a joint
venture, joint entity, partnership or other similar arrangement within or
adjacent to the Property and the Lessor subsequently does enter into a
definitive agreement under the same terms as those declined by the Lessee, then
the Lessor may serve termination notice on Lessee.  Such termination shall be
considered immediate upon receipt of notice and Lessee shall have no recourse,
no residual rights of title, and no further financial obligations on the
Property.  Upon any notice of termination of this Agreement, Lessee shall,
within 30 days after the effective date of termination either, (i) surrender the
Property to Lessor free and clear of any encumbrances, and deliver to Lessor a
written instrument or instruments, in a form appropriate for recording and
acceptable to Lessor, further evidencing termination of this Agreement and
reconveyance of the Property, or; (ii) initiate the Lessee’s right of first
refusal and agree to the terms of the offer identified in 9(c)(i) above.


(d)           Upon any termination of this Agreement, Lessee shall, within 30
days after the effective date of termination, (i) surrender the Property to
Lessor free and clear of any encumbrances, and deliver to Lessor a written
instrument or instruments, in a form appropriate for recording and acceptable to
Lessor, further evidencing termination of this Agreement and reconveyance of the
Property; (ii) satisfy all requirements to maintain the Property in good
standing through 90 days after the effective date of termination, including, but
not limited to payment of any taxes, and making any filings and payments
necessary to maintain the Property that would become due during that period; and
(iii) deliver to Lessor copies of all factual data including all available
digital data obtained by Lessee in conducting activities or operations on the
Property, not already provided to Lessor.  Upon any termination of this
Agreement, Lessee shall promptly reclaim all disturbance caused by its
activities on the Property in accordance with applicable statutory and
regulatory requirements, unless Lessor agrees in writing to assume such
reclamation obligations and relieve Lessee of the performance thereof.


10.           Transfer of Interests, Assignments.


(a)           Lessee and Lessor may assign or sell all or parts of their
interest under this Agreement to any third party (the “Assignee”) without
consent of either party (but upon notice) provided that the Assignee agrees to
execute an acknowledgement to be bound by the terms hereof insofar as each
party’s rights hereunder are concerned.


11.           Standard of Conduct; Environmental Compliance.


(a)           Lessee shall ensure that all activities conducted by, or on its
behalf on the Property, is in compliance with the laws and regulations of the
United States, the State of Nevada, and any local governmental entity with
jurisdiction over the Property or activities thereon, including, but not limited
to any laws or regulations regarding environmental protection or reclamation of
the Property.  Lessee shall provide Lessor with satisfactory evidence of such
compliance upon lessee’s receipt of such document.  All operations under this
Agreement shall be conducted in a good and workmanlike manner in accordance with
generally accepted mining practices.



 
 

--------------------------------------------------------------------------------

 

(b)           Lessee shall provide to Lessor a copy of any permit application or
other permitting documents relating to activities or operations on the Property
after submission to the applicable government entity.


(c)           Should any unpermitted discharge, leakage, spillage, release,
emission or pollution of any type occur upon, to or from the Property or
overlying surface due to Lessee’s activities or possession, Lessee, at its sole
expense, shall promptly clean and restore the Property and overlying surface to
standards equal to or exceeding all standards adopted or required by any
governmental body having jurisdiction over the affected property.


12.           Audit and Inspection.


(a)           Lessor shall be entitled to enter the Property for purposes of
inspecting any of Lessee’s operations, facilities or structures at reasonable
times, upon reasonable advance notice, provided that Lessor or its agents shall
so enter at its own risk and shall indemnify and hold Lessee and its Affiliates
harmless against and from any and all loss, cost, damage, liability and expense
(including but not limited to reasonable attorneys fees and costs) by reason of
injury to Lessor or its agents or representatives, or damage to or destruction
of any property of Lessor or its agents or representatives while on the
Property, or in such workings, facilities and structures, except to the extent
that such injury, damage, or destruction is a result, in whole or in part, of
the negligence of Lessee.  Lessor shall have the right during regular business
hours to review and copy all of Lessee’s files and documents relating to
activities on the Property.


(b)           If Lessor determines that activities or operations being conducted
on the Property or overlying surface are in material non-compliance with
applicable laws, regulations, ordinances or permits, Lessor may provide notice
to Lessee, and Lessee shall immediately begin and promptly complete corrective
action to bring such activities or operations into compliance.  If, after
receiving such notice, Lessee does not promptly take corrective actions to
Lessor’s reasonable satisfaction, Lessor may, but has no obligation to, take
such actions as it deems necessary to bring Lessee’s operations into compliance,
including, but not limited to taking over operational control of Lessee’s
operations.  Lessee shall thereafter pay to Lessor one hundred fifty percent
(150%) of Lessor’s costs for an amount equal to the costs reasonably incurred by
Lessor in connection with such actions.  Lessor’s rights under this Section
12(b) shall not affect Lessor’s right to any other remedy for Lessee’s failure
to comply with Section 12.



 
 

--------------------------------------------------------------------------------

 

13.           Property As Is.  Lessee acknowledges that it has been given full
access to the Property for its due diligence review.  Lessee acknowledges that
the Property may have environmental and physical conditions related to prior
mineral exploration or mining activities, including, but not limited to pits,
adits, shafts and roads.  Prior to entering into this Agreement, Lessee has
investigated the Property, including the environmental conditions on that
property and the overlying surface, to its satisfaction.  Lessee is acquiring
the interests in the Property hereunder “as is” without warranty of any kind as
to the condition, suitability or usability of the Property for any purpose, or
the ability to obtain any necessary permits or authorizations to access or mine
the Property.  The parties intend that this “as is” provision shall be effective
specifically with respect to environmental conditions, and any and all common
law or statutory claims with respect thereto.  Lessee assumes the risk of any
environmental contamination, hazardous substances and other conditions on or
related to the Property and overlying surface.  Lessor makes no representation
or warranty as to the accuracy or completeness of any environmental, geological,
financial, operating or other information it has provided relating to the
Property, and Lessee agrees that Lessor shall have no liability for any damages
relating to any inaccuracies or incompleteness of such information.


14.           Indemnities.  Lessee shall fully indemnify, defend, release and
hold harmless Lessor, its Affiliates and successors, and their agents, and
employees from and against all loss, costs, penalties, expense, damage and
liability (including without limitation, loss due to injury or death, reasonable
attorneys fees, expert fees and other expenses incurred in defending against
litigation or administrative enforcement actions, either pending or threatened),
arising out of or relating to any claim or cause of action relating in any way
to conditions, operations or other activities, whether known or unknown, at, or
in connection with, the Property (including, but not limited to, any
environmental conditions) created, existing or occurring prior to the date of
this Agreement or while this Agreement is in effect, or arising out of or
resulting from activities conducted by or on behalf of Lessee, its Affiliates or
Assigns, which arise in whole or in part under any federal, state or local law,
now existing or hereafter enacted, adopted or amended, including, without
limitation, any statutory or common law governing liability to third parties for
personal injury or property damage.  This indemnity shall survive termination of
this Agreement.


15.           Liens.  Lessee shall keep the Property free of all encumbrances,
adverse claims and liens, including, but not limited to, any mortgages, deeds of
trust or liens for labor or materials furnished to it in its operations
hereunder.


16.           General Provisions.



 
 

--------------------------------------------------------------------------------

 

(a)           Notice.  All notices or other communications to either party shall
be in writing and shall be sufficiently given if (i) delivered in person, (ii)
sent by electronic communication, with confirmation sent by registered or
certified mail, return receipt requested, (iii) sent by registered or certified
mail, return receipt requested, or (iv) sent by overnight mail by a courier that
maintains a delivery tracking system.  Subject to the following sentence, all
notices shall be effective and shall be deemed delivered (i) if by personal
delivery, on the date of delivery, (ii) if by electronic communication, on the
date of receipt of the electronic communication, (iii) if by mail, on the date
of delivery as shown on the actual receipt, and (iv) if by overnight courier, as
documented by the courier’s tracking system.  If the date of such delivery or
receipt is not a business day, the notice or other communication delivered or
received shall be effective on the next business day (“business day” means a
day, other than a Saturday, Sunday or statutory holiday observed by banks in the
jurisdiction in which the intended recipient of a notice or other communication
is situated.)  A party may change its address from time to time by notice to the
other party as indicated above.  All notices to Lessor shall be addressed to:


Nevada Mine Properties II, Inc.,
5819 North White Sands Rd.
Reno, NV  89511 USA


All notices to Lessee shall be addressed to:


Ranger Gold Corp.
9120 Double Diamond Parkway,
Suite 5018
Reno, Nevada  89521


(b)           Inurement.  All covenants, conditions, indemnities, limitations
and provisions contained in this Agreement apply to, and are binding upon, the
parties to this Agreement, their heirs, representatives, successors and assigns.


(c)           Implied Covenants.  The only implied covenants in this Agreement
are those of good faith and fair dealing.


(d)           Waiver.  No waiver of any provision of this Agreement, or waiver
of any breach of this Agreement, shall be effective unless the waiver is in
writing and is signed by the party against whom the waiver is claimed.  No
waiver of any breach shall be deemed to be a waiver of any other subsequent
breach.


(e)           Modification.  No modification, variation or amendment of this
Agreement shall be effective unless it is in writing and signed by all parties
to this Agreement.


(f)           Entire Agreement.  This Agreement sets forth the entire agreement
of the parties with respect to the transactions contemplated herein and
supercede any other agreement, representation, warranty or undertaking, written
or oral, between Lessor and Lessee.



 
 

--------------------------------------------------------------------------------

 

(g)           Memorandum.  A memorandum of this Agreement shall be recorded in
the records of Grant County, New Mexico, promptly after execution of this
Agreement.


(i)           Force Majeure.  If a party is prevented from completing any
obligation under this Agreement, other than an obligation that may be satisfied
by the payment of money, by a force majeure (the “Affected Obligation”), the
Affected Obligation shall be suspended and that party shall not be deemed in
default or liable for damages or other remedies as a result thereof for so long
as that party is prevented from complying with the Affected Obligation by the
force majeure.  For purposes of this Agreement, “force majeure” shall mean any
matter (whether foreseeable or unforeseeable) beyond a party’s reasonable
control, including but not limited to: acts of God, unusually inclement weather,
acts of war, insurrection, riots or terrorism, lock-outs; inability to obtain
necessary materials; damage to, destruction of, or unavoidable shut-down of
necessary facilities or equipment; provided, that that party shall promptly
notify the other party in writing of the existence of any event of force
majeure, and shall exercise diligence and reasonable efforts to remove or
overcome the cause of such inability to undertake the Affected Obligation, and
shall recommence performance thereof as soon as reasonably possible.  The
affected party shall thereafter have an additional period of time equal to the
duration of the force majeure to complete the Affected Obligation.  Lessee shall
remain obligated to meet the lease payment schedule under Section 3.


(j)           Further Assurances.  Each of the parties agrees that it shall take
from time to time such actions and execute such additional instruments as may be
reasonably necessary or convenient to implement and carry out the intent and
purpose of this Agreement.


(k)           Attorneys Fees.  In any litigation between the parties to this
Agreement or persons claiming under them resulting from, arising out of, or in
connection with this Agreement or the construction or enforcement thereof, the
substantially prevailing party or parties shall be entitled to recover from the
defaulting party or parties, all reasonable costs, expenses, attorneys fees,
expert fees, and other costs of suit incurred by it in connection with such
litigation, including such costs, expenses and fees incurred prior to the
commencement of the litigation, in connection with any appeals, and collecting
any final judgment entered therein.  If a party or parties substantially
prevails on some aspects of such action, but not on others, the court may
apportion any award of costs and attorneys fees in such manner as it deems
equitable.


(l)           Construction.  The section and paragraph headings contained in
this Agreement are for convenience only, and shall not be used in the
construction of this Agreement.  The invalidity of any provision of this
Agreement shall not affect the enforceability of any other provision of this
Agreement.


(m)           Currency.  All references to dollars herein shall mean United
States dollars.


(n)           Governing Law.  This Agreement shall be governed by, interpreted
and enforced in accordance with the laws of the State of Nevada, without regard
to its conflicts of laws and provisions.



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the 18th day
of February, 2013.


Nevada Mine Properties II, Inc.






By:_/s/ Herb Duerr_________________________________________________________
Name: Herb Duerr
Title: Vice President






Ranger Gold Corp.






By:_/s/ Gurpartap Singh Basrai_______________________
Name: Gurpartap Singh Basrai
Title: President





 
 

--------------------------------------------------------------------------------

 

SCHEDULE “A”


 
Gent Property – Lander County, Nevada



 
Located within Township 32 North, Range 47 East, Section 8.



This agreement includes all listed claims and any open lands surrounding the
claim group for a distance of one (1) mile from the boundary.


CLAIM NAME
NMC NUMBER
CLAIMANT’S NAME
Gent #1
359652
Nevada Mine Properties II
Gent #2
359653
Nevada Mine Properties II
Gent #3
359654
Nevada Mine Properties II
Gent #4
359655
Nevada Mine Properties II






 
 

--------------------------------------------------------------------------------

 

SCHEDULE “B”


“Net Smelter Return” shall mean the aggregate proceeds received by the Lessee
from time to time from any smelter or other purchaser from the sale of any ores,
concentrates, metals or any other material of commercial value produced by and
from the Property after deducting from such proceeds the following charges only
to the extent that they are not deducted by the smelter or other purchaser in
computing the proceeds:


(a)           The cost of transportation of the ores, concentrates or metals
from the Property to such smelter or other purchaser, including related
insurance;


(b)           Smelting and refining charges including penalties; and


The Lessee shall reserve and pay to the Lessor a NSR equal to three (3%) percent
of Net Smelter Return.


Payment of NSR payable to the Lessor hereunder shall be made monthly within
thirty (30) days after the end of each calendar month during which the Lessee
receives payments on all products produced and used from the property and will
be paid in US dollars or in kind bullion at the discretion of the Lessor.

Within (60) days after the end of each calendar year for which the NSR for such
year shall be audited by the Lessee, any adjustments in the payments of NSR to
the Lessor shall be made forthwith after completion of the audit. Lessor shall
have the right, but not the obligation to audit and give written dispute of
Lessee’s records within 180 days after the Lessee’s yearly audits.  All payments
of NSR to the Lessor for a calendar year shall be deemed final and in full
satisfaction of all obligations of the Lessee in respect thereof if such
payments or the calculations thereof are not disputed by the Lessor of the same
audited statement unless and until any new information is revealed after the
time frames stated above. The Lessee shall maintain accurate records relevant to
the determination of the NSR and the Lessor or its authorized agent, shall be
permitted the right to examine such records at all reasonable times.



 
 

--------------------------------------------------------------------------------

 

SCHEDULE “C”


Reimbursement costs for filing fees with County and Federal agencies


BLM Filing Fees:
4 @ $140.00
  $ 560.00  
County Annual Filing Fees:
4 @ $14 + $4
  $ 60.00  
Administrative Fees
$5/claim:
  $ 20.00  
Total
    $ 640.00  





--------------------------------------------------------------------------------

--------------------------------------------------------------------------------